Citation Nr: 1535182	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased initial evaluation in excess of 10 percent disabling for a right shoulder strain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION


The Veteran had active military service from September 1988 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  During the pendency of the Veteran's appeal, the Veteran's rating was increased to 10 percent disabling in a May 2014 rating decision.  The Veteran's appeal was previously remanded by the Board in November 2014.

The Board notes that the Veteran's appeal originally included the issue of entitlement to a compensable rating for his service-connected left knee strain; however, the Veteran did not submit a substantive appeal for that particular issue following the issuance of an October 2011 statement of the case.  38 C.F.R. § 20.202 (2014).  In fact, the Veteran specifically limited his December 2011 VA Form 9 to the issue listed above.  Accordingly, the issue of entitlement to a compensable rating for a left knee strain is no longer in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's right shoulder (dominant) condition has been manifested by abduction no worse than 120 degrees, with no evidence of recurrent dislocation at the scapulohumeral joint, malunion of the humerus, or malunion or nonunion of the clavicle or scapula.





CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for a right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.59, 4.69, 4.71(a), Diagnostic Codes (DC) 5201-5019 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in October 2010, which granted service-connection for a right shoulder strain as noncompensable.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159

The prior remand instructions were substantially complied with for the Veteran's claim.  The November 2014 Board remand instructions stated that the Veteran be scheduled for a VA examination.  The Veteran underwent a shoulder and arm conditions Disability Benefits Questionnaire in April 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The April 2015 examination is adequate, as the examination report shows that the examiner considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examination findings with testing, and provided a reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  The examiner also specifically addressed the effects of pain and repetitive use on the Veteran's range of motion.  The Board finds the examination was adequate and consistent with the requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) as outlined in the November 2014 Board remand.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria 

The Veteran has been assigned a 10 percent rating under Diagnostic Codes 5201-5019 effective from August 2009.  The Veteran seeks an increased initial rating.   

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Hyphenated diagnostic codes are used when a disability is not listed in the Rating Schedule and must be rated by analogy, with two rating codes required to identify the basis for the evaluation assigned.  38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 5019, the disability is to be rated on limitation of motion of the affected parts as degenerative arthritis (Diagnostic Code 5003).  38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  For the purpose of rating disability from arthritis, the shoulder is a major joint.  38 C.F.R. § 4.45.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under DC 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion to 45 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating and a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, DC 5201 (2014).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In August 2009 the Veteran submitted a claim for compensation, stating that he had shoulder surgery for impingement while in-service and that he experienced shoulder problems ever since.

In September 2010 the Veteran underwent a VA joints examination for his right shoulder.  The Veteran stated that he had right shoulder pain which had its onset in 1994.  The Veteran stated that he began having increased right shoulder pain, was given several steroid shots without relief, and had three shoulder arthroscopies.  In review of the Veteran's medical history, the examiner noted the 1994 in-service, 1999, and 2009 right shoulder arthroscopy surgeries.  In summary of the Veteran's right shoulder joint, the examiner found that the Veteran did not have a deformity, his right shoulder did not give way, did not have instability, weakness, incoordination, episodes of dislocation, or subluxation, locking episodes, nor did the Veteran suffer from effusions to his right shoulder.  The examiner did note that the Veteran experienced: pain, stiffness, decreased speed of the joint, severe flare-ups which occur weekly for hours.  The Veteran stated that his flare-ups are precipitated by overhead activity, and that rest improves his condition.  The Veteran's impression on the extent of the effects of his flare-ups on functional impairment is that 50% of all daily activities are affected.  

The summary of the Veteran's general joint findings was that the Veteran's right shoulder exhibited tenderness, and abnormal motion, with positive impingement.  Shoulder range of motion testing revealed right flexion to 180 degrees, right abduction to 180 degrees, right internal rotation to 60 degrees, and right external rotation to 90 degrees.  The examiner noted objective evidence of pain following repetitive motion.  The Veteran did not exhibit additional limitations after three repetitions of range of motion.  A review of a September 2010 right shoulder X-ray showed that the Veteran had a normal right shoulder, without fracture or dislocation.  The Veteran stated that he was currently employed as a carpenter fulltime, the same employment he had for the past ten years.  The Veteran stated that he did not lose any time from work during the past twelve-month period.  The examiner found that the Veteran's right shoulder strain had significant effects on his usual occupation, in that the Veteran suffered from pain to his right shoulder.  The Veteran stated that he was assigned different work duties as a result of his shoulder strain.  The examiner opined that the Veteran's ability to do chores, shopping, exercise, sports, and recreation were all moderately impaired.  

In April 2011 the Veteran stated at his physical therapy session that he experiences shoulder weakness and decreased endurance during overhead work, or work with arms away from the body.  The Veteran stated that his pain is an annoyance at the end of the day.  A letter dated from October 2011 reviewed the Veteran's right shoulder ultrasound and found an impression of rotator cuff tendinosis, with tendons grossly intact, with no full-thickness tear.  A February 2012 physical therapy note shows that the Veteran had an impression of exacerbation of right shoulder pain secondary to work activities.  The Veteran also exhibited 153 degrees average range of motion in February 2010.  A March 2012 physical therapy progress note shows that the Veteran's average range of motion for his right shoulder was 120 degrees before medication, and 145 degrees after medication.  A December 2012 physical therapy note shows that the Veteran had an impression of functional mobility in order to perform work duties.  VAMC notes from December 2013 indicate that the Veteran suffers from shoulder pain with bone spurs, and slight tears to his rotator cuff.  VAMC notes from February 2014 show that the Veteran stated that his right shoulder pain was a three out of ten, and that his right arm pain impairs his ability to sleep.     

In March 2015 the Veteran underwent an in-person shoulder and arm DBQ.  The examiner noted that the Veteran takes painkillers for his pain, and that he receives treatment every six months.  The Veteran stated that he did not have surgery since his last VA examination.  The examiner noted that the Veteran is right hand dominant.  The Veteran reported flare-ups, and stated that after doing long overhead work, he sometimes has a pain flare-up.  The Veteran stated that rest helps.  The Veteran stated that his flare-up pain is severe roughly once every two weeks, which can last two to three hours.  The Veteran stated that at the time of his examination he was currently experiencing difficulty reaching overhead for a long period of time.  The Veteran's right shoulder range of motion was outside of the normal range, exhibiting flexion to 170 degrees (normal 180), abduction to 170 degrees (normal 180), external rotation to 80 degrees (normal 90), and internal rotation to 70 degrees (normal 90).  The examiner determined that the Veteran's abnormal range of motion testing did not in itself contribute to functional loss.  The Veteran did not exhibit pain, weight bearing, localized tenderness or pain on palpation of the joint or soft tissue, nor was there evidence of crepitus on examination.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The Veteran did not have additional functional loss or range of motion after three repetitions.  The examiner found that the pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  

At the time of the examination the Veteran was not experiencing a flare-up, and the examiner was unable to comment on the additional functional limitation caused by a flare-up because the Veteran was not examined during a flare-up.  The Veteran exhibited normal right shoulder muscle strength, and did not show muscle atrophy.  The Veteran did not exhibit ankylosis, or shoulder instability.  Clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition was not suspected.  The examiner found that the Veteran did not have a loss of head, nonunion, or fibrous union of the humerus.  The examiner found that the Veteran did not have malunion of the humerus with moderate or marked deformity.  The examiner found that the Veteran's condition is not so diminished that amputation with prosthesis would equally serve the Veteran.  

The examiner stated that the functional impact of the Veteran's right shoulder strain is that he has difficulty raising his right shoulder above his head during a flare-up.  The Veteran reported that he was working as a full-time carpenter.  In a separate opinion the examiner stated that the Veteran's right shoulder strain would not likely impact his ability to obtain and maintain substantially gainful employment.  The examiner also found that the Veteran's condition did not likely prevent him from performing his daily activities, such as bathing, feeding, dressing, grooming, or protecting himself from the hazards of his daily environment.          

The criteria for a disability rating in excess of 10 percent for the Veteran's right shoulder strain disorder have not been fulfilled during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5201-5206.  In this regard, limitation of motion of the major arm at shoulder level or midway between side and shoulder level was not shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5201-5206.  On all VA examinations and noted medical treatment, forward flexion and abduction of the right shoulder was exhibited to at least 120 degrees.  The evidence does not show, nor does the Veteran allege, that he has, or at any time during the period for consideration has had, limitation of arm motion at the shoulder level.  The Veteran specifically contends pain with motion over his head, thus showing near normal range of motion.  

Moreover, the examiners in September 2010, April 2011 and March 2015 noted that there was no evidence of additional limitation of range of motion or functional impairment upon repetitive motion testing.  38 C.F.R. §§ 4.40, 4.45.  The Board additionally notes that the March 2015 examination results considered the DeLuca factors and contemplated any additional functional impairment based on weakened movement, excess fatigability, or incoordination to the Veteran's right shoulder including even further functional loss on repetitive use or during flare-ups.  Although the examiner was unable to provide an opinion absent speculation, the examiner clearly explained that speculation was necessary because the Veteran did not experience a flare-up on examination.  The examiner provided a basis for his inability to provide a further determination and therefore the examination opinion still holds probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination).  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  

Furthermore, the Board takes notice of the Veteran's complaints of pain and finds that he is competent to testify as to the severity of the symptomatology associated with his right shoulder strain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 10 percent,  already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Therefore, a disability rating in excess of 10 percent is not warranted for the service-connected right shoulder strain.  

The schedular rating criteria specifically provide a 10 percent rating for such noncompensable limitation of motion due to painful arthritis, or in this case painful bursitis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  A 10 percent rating under Diagnostic Code 5019 recognizes the actually painful motion of a joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019 (providing that a veteran is entitled to a minimum compensable rating for such symptomatology as pain that limits motion to a noncompensable degree), and incorporates the rating principles recognizing limitations of motion and function outlined at 38 C.F.R. § 4.59  with the assignment of a 10 percent rating.  See also DeLuca; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, based on the evidence discussed above, the Board finds that the 10 percent disability rating is appropriate under Diagnostic Code 5019 for the Veteran's noncompensable limitation of motion due to painful bursitis of the right shoulder for the entire initial rating period.  

With respect to the rating period on appeal, the Board has also considered whether the Veteran is entitled to an increased or separate rating under any alternative diagnostic code for the shoulder.  However, the evidence fails to establish ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2014).  Therefore, the Veteran is not entitled to a higher rating or separate rating under an analogous Diagnostic Code. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's right shoulder strain is not inadequate.  The Veteran primarily complains of pain and weakness with overhead lifting.  These are symptoms contemplated in the broad rating schedule under the hyphenated Diagnostic Code 5019-5201.  The Veteran does not have any symptoms from his service-connected disability that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected right shoulder strain; thus, the schedular evaluations are adequate to rate the Veteran's right shoulder strain.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that he remains employed as a carpenter despite the severity of the disability at issue.  Therefore, the Board finds that TDIU based on the Veteran's service-connected right shoulder strain is not for consideration. 
ORDER

Entitlement to an increased initial evaluation in excess of 10 percent for a right shoulder strain is denied.



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


